


Exhibit 10.26

 

RESTRICTED UNIT AGREEMENT

 

This Restricted Unit Agreement (this “Agreement”) is made as of this 6th day of
December, 2004 (the “Effective Date”) between New Refco Group Ltd., LLC, a
Delaware limited liability company (the “Company”), and the undersigned employee
(the “Employee”).  Certain capitalized terms used herein are defined in
Section 7 hereof.

 

WHEREAS, the Company believes it to be in the best interests of the Company and
its unitholders to take action to promote work-force stability, to reward
performance and otherwise align interests of key management employees with those
of the Company;

 

WHEREAS, accordingly the Company has determined to issue restricted units in
accordance with the provisions of this Agreement; and

 

WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.             Issuance of Employee Units.

 

(a)           Upon execution of this Agreement, the Company will issue to the
Employee that number of Class B Common Units of the Company (the “Class B Common
Units”) set forth below such Employee’s name on the signature page attached
hereto.  All of such Class B Common Units issued to the Employee hereby are
referred to herein as “Employee Units.”  To secure the Company’s rights under
the Repurchase Option in Section 3, the Company will retain possession of the
certificates representing the Employee Units and will provide the Employee with
copies thereof.

 

(b)           In connection with the acquisition of the Employee Units
hereunder, the Employee represents and warrants to the Company that:

 

(i)            the Employee Units to be acquired by the Employee pursuant to
this Agreement will be acquired for the Employee’s own account, for investment
only and not with a view to, or intention of, distribution thereof in violation
of the Securities Act, or any applicable state securities laws, and the Employee
Units will not be disposed of in contravention of the Securities Act or any
applicable state securities laws or this Agreement or the Securityholders’
Agreement;

 

(ii)           the Employee has such knowledge and experience in business and
financial matters and with respect to investments in securities of privately
held companies so as to enable the Employee to understand and evaluate the risks
and benefits of his or her investment in the Employee Units;

 

--------------------------------------------------------------------------------


 

(iii)          the Employee has no need for liquidity in his or her investment
in the Employee Units and is able to bear the economic risk of his or her
investment in the Employee Units for an indefinite period of time and
understands that the Employee Units have not been registered or qualified under
the Securities Act or any applicable state securities laws, by reason of the
issuance of the Employee Units in a transaction exempt from the registration and
qualification requirements of the Securities Act or such state securities laws
and, therefore, cannot be sold unless subsequently registered or qualified under
the Securities Act or such state securities laws or an exemption from such
registration or qualification is available;

 

(iv)          the Employee acknowledges that he or she is aware that the
Employee Units may not be sold pursuant to Rule 144 promulgated under the
Securities Act unless all of the conditions of that Rule are met.  Among the
current conditions for use of Rule 144 by certain holders is the availability to
the public of current information about the Company.  Such information is not
now available, and the Company has no current plans to make such information
available; and

 

(v)           the Employee has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the offering of the Employee
Units and has had full access to or been provided with such other information
concerning the Company as the Employee has requested.

 

(c)           This Agreement constitutes the legal, valid and binding obligation
of the Employee, enforceable in accordance with its terms, and the execution,
delivery and performance of this Agreement by the Employee does not and will not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Employee is a party or any judgment, order or decree to
which the Employee is subject.

 

(d)           As an inducement to the Company to issue the Employee Units to the
Employee and as a condition thereto, the Employee acknowledges and agrees that:

 

(i)            neither the issuance of the Employee Units to the Employee nor
any provision contained herein shall entitle the Employee to remain in the
employment of the Company or its subsidiaries or affect the right of the Company
to terminate the Employee’s employment at any time for any reason; and

 

(ii)           except as provided in any other agreement between the Company or
any subsidiary thereof and the Employee, the Company shall have no duty or
obligation to disclose to the Employee, and the Employee shall have no right to
be advised of, any material information regarding the Company and its
subsidiaries, if any, at any time prior to, upon or in connection with the
forfeiture of the Employee Units upon the termination of the Employee’s
employment with the Company or a subsidiary thereof.

 

2

--------------------------------------------------------------------------------


 

(e)           In connection with the issuance and sale by the Company to the
Employee of the Employee Units, the Company represents and warrants that:

 

(i)            the Company is a limited liability company validly existing under
the laws of the jurisdiction of its incorporation and has all requisite limited
liability company power and authority to own, lease and operate the assets used
in its business, to carry on its business as presently conducted, to enter into
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby;

 

(ii)           the Company has taken all limited liability company action
necessary to authorize its execution and delivery of this Agreement, its
performance of its obligations thereunder, and its consummation of the
transactions contemplated thereby; and

 

(iii)          this Agreement constitutes a valid and binding obligation of the
Company, enforceable in accordance with its terms.

 

2.             Vesting of Employee Units.

 

(a)           General.

 

(i)            Vesting.  The Employee Units granted hereunder (the “Units”) will
be deemed “vested” (the “Vested Units”) in accordance with this Section 2.  One
half of the Units (the “Non Performance-Based Units”) will vest 25% on each of
February 28, 2005, February 28, 2006, February 28, 2007 and February 29, 2008,
subject to the provisions of Section 2(b).  The other half of the Units (the
“Performance Units”) will vest based upon the Company’s achievement of the
EBITDA targets set forth below for each of the Company’s fiscal years ending
February 28, 2005, February 28, 2006, February 28, 2007 and February 29, 2008
(each, a “Measurement Year”).  The vesting for the Performance Units will be
based on the following schedule:

 

3

--------------------------------------------------------------------------------


 

EBITDA Targets

(dollars in millions)

 

Measurement
Year

 

Target
EBITDA

 

Cumulative
Target
EBITDA

 

90% of
Target
EBITDA

 

90% of
Cumulative
Target
EBITDA

 

Eligible
Performance
Units

2005

 

$

294.7

 

$

294.7

 

$

265.2

 

$

265.2

 

25% of Performance Units

2006

 

$

348.9

 

$

643.6

 

$

314.01

 

$

579.2

 

25% of Performance Units

2007

 

$

403.9

 

$

1,047.5

 

$

363.51

 

$

942.75

 

25% of Performance Units

2008

 

$

464.6

 

$

1,512.1

 

$

418.14

 

$

1,360.89

 

25% of Performance Units

 

The minimum EBITDA targets set forth above shall be appropriately adjusted by
the Company’s Board of Managers for acquisitions and dispositions made by the
Company (whether by purchase or sale of assets, merger or otherwise) and such
adjustments shall take into account the pro forma annual EBITDA of any acquired
business.

 

(A)          Performance Based Vesting.  Following the end of each Measurement
Year, on the Measurement Date, the number of Performance Units set forth above
that are identified above as first being eligible to vest for that Measurement
Year (the “Eligible Performance Units”) shall be eligible to vest.  On each
Measurement Date, 50% of the Eligible Performance Units with respect to the
prior Measurement Year shall become Vested Units if at least 90% of the annual
EBITDA target amount was met for the prior Measurement Year.  If more than 90%
of the annual EBITDA target amount was met for the prior Measurement Year, then
the Eligible Performance Units with respect to the prior Measurement Year shall
become Vested Units on a straight line basis such that an additional 5% of
Eligible Performance Units shall become Vested Units for each 1% that actual
EBITDA exceeds 90% of the annual EBITDA target amount.

 

(B)           Catch Up.  On the fourth Measurement Date, in addition to the
vesting provided in subsection (A) above, the Eligible Performance Units for all
prior Measurement Years that have not previously vested due to the Company’s
failure to meet any annual EBITDA target as of such

 

4

--------------------------------------------------------------------------------


 

date (collectively, the “Missed Performance Units”) shall be eligible for
“catch-up” vesting.  Such “catch-up” vesting shall occur if the cumulative
EBITDA target set forth above in the column for Measurement Year 2008 (which
represents the cumulative EBITDA target for Measurement Years 2005 through 2008)
is met; provided, that (a) at least 90% of the annual EBITDA target for
Measurement Year 2008 is met and (b) the actual EBITDA for Measurement Year 2008
exceeds the actual EBITDA for Measurement Year 2007 (collectively, the “Catch-Up
Targets”).  If 90% of the cumulative EBITDA target for Measurement Years 2005
through 2008 is met, then 50% of the Missed Performance Units shall become
Vested Units.  If over 90% of the cumulative EBITDA target for Measurement Years
2005 through 2008 is met, then a number of Missed Performance Units will become
Vested Units, determined on a straight line basis such that an additional 5% of
the Missed Performance Units will become Vested Units for each 1% that actual
cumulative EBITDA exceeds 90% of the cumulative EBITDA target for Measurement
Years 2005 through 2008.

 

(ii)           Change of Control.  All Non Performance-Based Units that have not
previously vested will vest in full upon a Change of Control.  Performance Units
that have not become Vested Units will accelerate as set forth below upon a
Change of Control solely if the Company (a) achieves at least 90% of the EBITDA
target for the Measurement Year immediately preceding the year in which the
Change of Control occurs, and (b) the actual EBITDA for the Measurement Year
immediately preceding the year in which the Change of Control occurs exceeded
the actual EBITDA for the preceding year.  If (x) the conditions set forth in
clauses (a) and (b) above are met, and (y) the Company achieved 90% of the
cumulative EBITDA target for the Measurement Year completed immediately prior to
the Change of Control, then 50% of the Missed Performance Units and 50% of the
Performance Units that are not Eligible Performance Units shall become Vested
Units.  If (x) the conditions set forth in clauses (a) and (b) above are met,
and (y) the Company achieved more than 90% of the cumulative EBITDA target for
such immediately prior Measurement Year, then a number of Missed Performance
Units and Performance Units that are not Eligible Performance Units will become
Vested Units, determined on a straight line basis such that an additional 5% of
the Missed Performance Units and 5% of the Performance Units that are not
Eligible Performance Units will become Vested Units for each 1% that actual
cumulative EBITDA for such immediately prior Measurement Year exceeds 90% of the
cumulative EBITDA target for such immediately prior Measurement Year.

 

(b)           In the event the Employee ceases to be employed by the Company or
any of its subsidiaries on a full-time basis for any reason, then (i) all
Employee Units shall cease vesting effective as of the date upon which the
Employee ceases to be so employed (the “Termination Date”), (ii) a fraction of
the Non Performance-Based Units that otherwise would become Vested Units at the
end of the Measurement Year in which such

 

5

--------------------------------------------------------------------------------


 

termination occurs will become Vested Units, the numerator of which fraction
shall equal the number of whole months during such year (or, in the case of such
termination prior to February 28, 2005, the number of whole months since the
date of this Agreement) that the Employee remained employed by the Company and
the denominator of which shall be twelve (12), and, (iii) in the event that the
Company achieves the EBITDA target with respect to the Measurement Year in which
such termination occurs, then the Eligible Performance Units with respect to
such year multiplied by a fraction, the numerator of which shall equal the
number of whole months during such year that the Employee remained employed with
the Company and the denominator of which is 12, shall become Vested Units as of
the next Measurement Date.

 

(c)           Notwithstanding the vesting terms set forth in clause (a) above,
if the Employee remains employed on a full-time basis with the Company or any of
its subsidiaries from the Effective Date through the eighth anniversary of the
Effective Date, all Performance Units that have not previously vested shall
automatically and immediately vest on the eighth anniversary of the Effective
Date.

 

3.             Repurchase or Forfeiture of Units.

 

(a)           In the event that the Employee ceases to be employed by the
Company or any of its subsidiaries on a full-time basis for any reason, then all
Employee Units (whether held by the Employee or by one or more of the Employee’s
transferees) which as of the date of termination:

 

(i)            have not vested pursuant to Section 2 hereof, will be forfeited
and returned to the Company;

 

(ii)           have vested pursuant to Section 2 hereof, will be subject to
repurchase by the Company, at its option (the “Repurchase Option”), for Fair
Market Value.

 

(b)           In the event of a Change of Control, then all Performance Units
(whether held by the Employee or by one or more of the Employee’s transferees)
which, as of the date of such Change of Control, have not become Vested Units
pursuant to Section 2, will be forfeited and returned to the Company.

 

(c)           The Repurchase Option shall be exercised by the Company, or its
designee, from time to time, by delivering to the Employee a written notice of
exercise and a check in the amount of the Fair Market Value.  Upon delivery of
such notice and payment of the purchase price as described above (or
automatically upon any forfeiture of units pursuant to Section 3(a) or 3(b)),
the Company, or its designee, shall become the legal and beneficial owner of the
Employee Units being repurchased and all rights and interest therein or related
thereto, and the Company, or its designee, shall have the right to transfer to
its own name the number of Employee Units being repurchased without further
action by the Employee or any of his or her transferees.  If the Company or its
designee elect to exercise the Repurchase Option pursuant to this Section 3 and
the Employee or his or her transferee fails to deliver the Employee Units in
accordance with

 

6

--------------------------------------------------------------------------------


 

the terms hereof, the Company, or its designee, may, at its option, in addition
to all other remedies it may have, deposit the purchase price in an escrow
account administered by an independent third party (to be held for the benefit
of and payment over to the Employee or his or her transferee in accordance
herewith), whereupon (or, in any case, upon any forfeiture of units pursuant to
this Section 3) the Company shall by written notice to the Employee cancel on
its books the certificates(s) representing such Employee Units registered in the
name of the Employee and all of the Employee’s or his or her transferee’s right,
title, and interest in and to such Employee Units shall terminate in all
respects.

 

(d)           Notwithstanding the foregoing, if at any time the Company elects
to repurchase any Class B Common Units pursuant to the Repurchase Option, the
Company shall pay the purchase price for the Class B Common Units it purchases
(i) first, by offsetting indebtedness, if any, owing from such Employee to the
Company and (ii) then, by the Company’s delivery of cash for the remainder of
the purchase price, if any, against delivery of the certificates or other
instruments representing the Class B Common Units so purchased, duly endorsed;
provided that, (x) if any such cash payment at the time such payment is required
to be made would result (A) in a violation of any law, statute, rule,
regulation, policy, order, writ, injunction, decree or judgment promulgated or
entered by any federal, state, local or foreign court or governmental authority
applicable to the Company or any of its subsidiaries or any of its or their
property or (B) after giving effect thereto, in a Financing Default, or (y) if
the Board determines in good faith that immediately prior to such purchase there
shall exist a Financing Default which prohibits such purchase ((x) and (y)
collectively the “Cash Deferral Conditions”), the portion of the cash payment so
affected may be made by the Company’s delivery of a promissory note or senior
preferred units of the Company with a liquidation preference equal to the
balance of the purchase price.  The promissory note or senior preferred units
shall accrue interest or yield, as the case may be, annually at the “prime rate”
published in The Wall Street Journal on the date of issuance, which interest or
yield, as the case may be, shall be payable at maturity.  The value of each such
senior preferred unit shall as of its issuance be deemed to equal (A) the
portion of the cash payment paid by the issuance of such preferred units divided
by (B) the number of senior preferred units so issued.  Any senior preferred
units or the promissory note shall be redeemed or payable when and to the extent
the Cash Deferral Condition which prompted their issuance no longer exists.

 

(e)           In the event that Employee Units are repurchased or forfeited
pursuant to this Section 3, the Employee and his or her successors, assigns or
Representatives shall take (at the Company’s expense) all steps necessary and
desirable to obtain all required third-party, governmental and regulatory
consents and approvals and take all other actions necessary and desirable to
facilitate consummation of such repurchase in a timely manner.

 

4.             Legend.

 

The certificates representing the Employee Units will bear the following legend:

 

7

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE,
REPURCHASE RIGHTS AND CERTAIN OTHER AGREEMENTS SET FORTH IN A RESTRICTED UNIT
AGREEMENT DATED AS OF       JULY, 2004, BETWEEN THE COMPANY AND THE OTHER
SIGNATORY THERETO.  A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER
HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.

 

THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, OR ENCUMBRANCE OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE AND THE RIGHTS OF THE HOLDER OF SUCH SECURITIES
IN RESPECT OF THE ELECTION OF DIRECTORS ARE SUBJECT TO A SECURITYHOLDERS’
AGREEMENT DATED        JULY, 2004 AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS
EQUITY INTERESTS.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE
SECRETARY OF THE COMPANY.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES OR BLUE SKY LAWS.  THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR LAWS.”

 

5.             Restrictions on Transfer, Conversion and Voting.

 

(a)           The Company and the Employee acknowledge and agree that the
Employee Units are subject to and restricted by the Securityholders’ Agreement. 
Notwithstanding anything to the contrary contained in the Securityholders’
Agreement, no Employee Units that have not become Vested Units pursuant to
Section 2 hereof may be transferred to any Person and no Employee Units that are
Vested Units may be transferred to any Person who is not an Affiliate of the
Employee.  The Vested Units may be transferred by will or the laws of descent
and distribution.

 

(b)           Prior to any Transfer, the transferee shall agree, by execution of
a Joinder Agreement, to be bound by this Agreement as holder of Employee Units
and by the Securityholders’ Agreement.  Any Transfer or attempted Transfer of
any Employee Units in violation of the preceding sentence shall be void, and the
Company shall not record such Transfer on its books or treat any purported
transferee of such Employee Units as the owner of such units for any purpose.

 

(c)            The Employee agrees that so long as the Employee owns Employee
Units which have not become Vested Units pursuant to Section 2 hereof, the
Employee shall be obligated to vote all of his, her or its Employee Units which
have not become Vested Units pursuant to Section 2 hereof in the same manner and
proportions as the votes cast

 

8

--------------------------------------------------------------------------------


 

by the holders of a majority of the Company’s voting equity interests not
subject to such repurchase rights.  If the Employee fails or refuses to vote
his, her or its Employee Units which have not become Vested Units pursuant to
Section 2 hereof as required by, or votes his, her or its Employee Units which
have not become Vested Units pursuant to Section 2 hereof in contravention of
this Section 5(c), then the Employee hereby grants to each of the President and
Treasurer of the Company, acting solely in his or her capacity as such, an
irrevocable proxy, coupled with an interest, to vote such units in accordance
with Section 5(c).

 

6.             Restricted Activities.

 

(a)           The Employee acknowledges and agrees that the Company is engaged
in a highly competitive business and that the success of the Company’s business
in the marketplace depends upon its goodwill and reputation for quality and
dependability.

 

(b)           The Employee further acknowledges and agrees that (i) reasonable
limits may be placed on the Employee’s ability to compete against the Company
and its Affiliates as provided herein to the extent that they protect and
preserve the legitimate business interests and goodwill of the Company and/or
its Affiliates and (ii) such limits are (A) in consideration for and as an
inducement for, among other things, the receipt of the units, (B) the result of
arms-length negotiations between the parties, (C) reasonable in scope and
duration, and (D) necessary to protect the legitimate business interests of the
Company and its Affiliates.  In addition, the Employee acknowledges (1) that the
business of the Company and its Affiliates is international in scope and without
geographical limitation and (2) notwithstanding the state of incorporation or
formation or principal office or location of the Company or any of its
Affiliates, or any of their respective executives or employees (including the
Employee), it is expected that the Company will have business activities and
have valuable business relationships within its industry throughout the United
States and the world.

 

(c)           The Employee acknowledges that he has carefully read this
Agreement and has given careful consideration to the restraints imposed upon by
the Employee by this Agreement, and is in full accord as to their necessity for
the reasonable and proper protection of Proprietary Information, whether now
existing or to be developed in the future.  The Employee expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.

 

(d)           Having acknowledged the foregoing, the Employee covenants and
agrees with the Company as follows:

 

6.1           Proprietary Information.

 

(a)            In the course of service to the Company, the Employee will have
access to confidential information regarding the organization, business and
finances of the Company and its Affiliates, including products, services,
designs, methods, techniques, systems, specifications, know-how, strategic or
technical

 

9

--------------------------------------------------------------------------------


 

data, marketing research data, product research and development data, sales
techniques, confidential customer lists and information, sources of supply and
trade secrets, all of which are confidential and may be proprietary and are
owned or used by the Company, or any of its Affiliates.  Such information shall
hereinafter be called “Proprietary Information” and shall include any and all
items enumerated in the preceding sentence and coming within the scope of the
business of the Company or any of its Affiliates as to which the Employee may
have access, whether conceived or developed by others or by the Employee alone
or with others during the period of service to the Company, whether or not
conceived or developed during regular working hours.  Proprietary Information
shall not include any records, data or information which are (i) in the public
domain during or after the Employee’s term of employment provided the same are
not in the public domain as a consequence of disclosure directly or indirectly
by the Employee in violation of this Agreement, (ii) required to be disclosed by
law, or (iii) reasonably required to be disclosed in defending any suit,
proceeding or investigation to which the Employee is a party.

 

(b)           The Employee agrees that Proprietary Information is of critical
importance to the Company and a violation of this Section 6.1(b) would seriously
and irreparably impair and damage the Company’s business.  The Employee agrees
that he shall keep all Proprietary Information in a fiduciary capacity for the
sole benefit of the Company.

 

(c)            The Employee shall not during the Employee’s term of employment
or at any time thereafter:  (i) disclose, directly or indirectly, any
Proprietary Information to any person, other than any person who, in the
reasonable judgment of the Employee, needs to know such Proprietary Information
or such other persons to whom the Employee has been specifically instructed to
make disclosure by the Board of Managers and in all such cases only to the
extent required in the course of the Employee’s service to the Company; or (ii)
use any Proprietary Information, directly or indirectly, for the Employee’s own
benefit or for the benefit of any person or entity other than the Company.

 

(d)           The Employee agrees to assign and transfer to the Company or its
designee, without any separate remuneration or compensation, his entire right,
title and interest in and to all Inventions in the Field (as defined below),
together with all United States and foreign rights with respect thereto, and, at
the Company’s expense, to execute and deliver all appropriate patent and
copyright applications for securing United States and foreign patents and
copyrights on Inventions in the Field and to perform all lawful acts, including
giving testimony, and to execute and deliver all such instruments that may be
necessary or proper to vest all such Inventions in the Field and patents and
copyrights with respect thereto in the Company, and to assist the Company in the
prosecution or defense of any interference which may be declared involving any
of said patent applications, patents, copyright applications or copyrights.  For
the purposes of this Agreement, the words “Inventions in the Field” shall
include any

 

10

--------------------------------------------------------------------------------


 

discovery, process, design, development, improvement, application, technique, or
invention, whether patentable or copyrightable or not and whether reduced to
practice or not, conceived, created, discovered, invented or made by the
Employee, individually or jointly with others (whether on or off the Company’s
premises or during or after normal working hours), while in the employ of the
Company or any of its affiliated companies, and which was or is directly or
indirectly related to the business of the Company or any of its affiliated
companies or suppliers or customers, or which resulted or results from any work
performed by, or use of any Documents, Property or other personal property of
the Company (whether tangible or intangible and whether owned, leased or
contracted for) by, any executive, employee or agent of the Company or any of
its affiliated companies.

 

6.2           Protection of Documents.  All (i) notes, memoranda, reports,
lists, letters, documents, records, specifications, software programs, software
code, data, tapes and other media of every kind, form and description relating
to or within the scope of the business of the Company or any of its Affiliates
and any copies, in whole or in part, thereof (collectively, the “Documents”),
whether or not prepared by the Employee, and (ii) all computers, cellular
telephones, pagers, credit and/or calling cards, keys, access cards or other 
personal property of or relating to the Company or any of its Affiliates
(collectively, the “Property”) shall be the sole and exclusive property of the
Company.  The Employee shall safeguard all Documents and Property and shall
surrender to the Company within five (5) days of the date of termination of the
Employee, or at such earlier time or times as the Board of Managers or its
designee may specify, all Documents and Property then in the Employee’s
possession or control; provided, however, that the Employee may retain a copy of
any personnel-related materials relating to his or her employment with the
Company, including, but not limited to, this Agreement, any compensation or
benefit plan or program, or any awards or evidence of participation in such
plans or programs, or any other communications to or from the Company related to
Employee’s employment.  During the Employee’s term of employment, the Employee
shall not make, use or permit to be used any Documents or Property otherwise
than for the benefit of the Company.  After the Employee’s term of employment,
the Employee shall not use or permit others to use any Documents or Property. 
This Section 6.2 and Section 6.1 shall not be construed to unreasonably restrict
the Employee’s ability to disclose Proprietary Information in an arbitration or
court proceeding regarding the assertion of, or defense against, any claim of
breach of this Agreement.

 

6.3           Non-Competition.  During the Non-Competition Period (as defined
below), the Employee will not and will not permit any of his Affiliates to
anywhere in the Territory (as defined below) engage or participate in, directly
or indirectly, alone or as principal, agent, employee, employer, consultant,
investor or partner of, or assist in the management of, or provide advisory or
other services to, or own any stock or any other ownership interest in, or make
any financial investment in, any business or entity which is Competitive with
the Company (as defined below); provided, however, that the ownership of not
more than two percent (2%) of the outstanding securities of any class of

 

11

--------------------------------------------------------------------------------


 

securities listed on a national exchange or inter-dealer quotation system shall
not constitute a violation of this Section 6.3.  For purposes of this Agreement,
a business or entity shall be considered “Competitive with the Company” as of
any point in time during the Non-Competition Period if it competes with (A) the
products then marketed or sold by the Company and/or any of its Affiliates and
as such products may be improved and/or modified, (B) the services then
marketed, sold or provided by the Company and/or any of its Affiliates and as
such services may be improved and/or modified or (C) the products and/or
services that the Company and/or any of its Affiliates is then actively
developing, designing, marketing, producing or supplying in the future
including, without limitation, the business of providing financial products or
services, including those involving or related to exchange-traded derivatives,
managed futures, prime brokerage services, fixed income securities, foreign
exchange, equities, over-the-counter derivatives and asset management of
structured products related to the Company’s core business.  For purposes of
this Agreement, the “Non-Competition Period” shall mean the period commencing on
the date of this Agreement and ending eighteen (18) months after the date of
termination of the Employee’s employment with the Company.  For purposes of this
Agreement, “Territory” shall mean the States of New York and Illinois and every
other State or foreign country where the Company and/or any of its Affiliates
maintains employees, owns or leases property or otherwise conducts business
during the Non-Competition Period.

 

6.4           Non-Solicitation and No-Hire Restrictions.  During the
Non-Competition Period, the Employee will not and will not permit any of his
Affiliates (i) solicit, or attempt to solicit any officer, director, consultant
or executive of the Company or any of its Affiliates (each such individual, a
“Company Affiliate”) to leave his or her engagement with the Company or such
Affiliate, (ii) hire any Company Affiliate or (iii) call upon, solicit, divert
or attempt to solicit or divert from the Company or any of its Affiliates any of
their customers or suppliers or potential or prospective customers or suppliers
of whom the Employee was aware were potential customers prior to or during the
Employee’s term of employment in any manner that harms or interferes with such
person’s relationship with the Company; provided, however, that nothing in this
Section 6.4 shall be deemed to prohibit the Employee from calling upon or
soliciting a customer or supplier of the Company or any Affiliate during the
Non-Competition Period if such action relates solely to a business which is not
Competitive with the Company; provided, further, that nothing in this Section
6.4 shall be deemed to prohibit the Employee from (A) soliciting or hiring any
Company Affiliate if such Company Affiliate is a member of the Employee’s
immediate family; (B) placing advertisements in newspapers or other media of
general circulation advertising employment opportunities; and (C) hiring any
Company Affiliate who responds to such advertisements without any prior notice
thereof by the Employee; provided that such Company Affiliate was not otherwise
solicited by the Employee or any of his Affiliates in violation of this
Agreement.

 

6.5           No Disparagement.  Each of the Company and the Employee covenants
and agrees that during the Non-Competition Period, such party will not, directly
or indirectly, either in writing or by any other medium, make any disparaging,
derogatory or negative statement, comment or remark about the other party or any
of its

 

12

--------------------------------------------------------------------------------


 

Affiliates, or Thomas H. Lee Partners or any of its Affiliates, or any of their
respective officers, directors, employees, Affiliates, subsidiaries, successors
and assigns, as the case may be; provided, however, that either party may make
such statements, comments or remarks as are necessary to comply with law.

 

6.6           Further Assurances.  The Employee will not circumvent the purpose
of any restriction contained in this Section 6 by engaging in business outside
the Territory through remote means such as telephone, correspondence or
computerized communication.

 

7.             Definitions.

 

The following terms shall have the meanings ascribed below:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person or, with
respect to any individual, such individual’s spouse and descendants (whether
natural or adopted) and any trust, partnership, limited liability company or
similar vehicle established and maintained solely for the benefit of (or the
sole members or partners of which are) such individual, such individual’s spouse
and/or such individual’s descendants.

 

“Board” means the Board of Managers of the Company.

 

“Change of Control” shall mean the consummation of a transaction, whether in a
single transaction or in a series of related transactions that are consummated
contemporaneously (or consummated pursuant to contemporaneous agreements), with
any other party or parties, other than an Affiliate of THL or an Affiliate of
Phillip Bennett, on an arm’s-length basis, pursuant to which (a) a party or
group (as defined under Rule 13d under the Securities Exchange Act of 1934, as
amended) who is not a unitholder of the Company on the Effective Date, acquires,
directly or indirectly (whether by merger, stock purchase, recapitalization,
reorganization, redemption, issuance of capital stock or otherwise), more than
50% of the voting power of the Company or otherwise becomes entitled to
designate a majority of the members of the Company’s Board of Managers, or (b)
such party or parties, directly or indirectly, acquire assets constituting all
or substantially all of the assets of the Company and its subsidiaries on a
consolidated basis.

 

“Class A Common Units” means the Company’s Class A Common Units.

 

“Class B Common Units” has the meaning set forth in Section 1(a) hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Credit Agreement” shall mean the Credit Agreement made as of July     , 2004,
between Refco Finance Holdings LLC, a Delaware limited liability company, Refco
Group Ltd., LLC, a Delaware limited liability company, each lender from time to
time party thereto, Banc of America Securities LLC, Credit Suisse First Boston,
acting

 

13

--------------------------------------------------------------------------------


 

through its Cayman Islands Branch, and Deutsche Bank Securities Inc., as co-lead
arrangers and joint book running managers, Credit Suisse First Boston, acting
through its Cayman Islands Branch, as Syndication Agent, Deutsche Bank
Securities Inc., as Documentation Agent, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, as may be amended,
supplemented or otherwise modified in accordance with its terms.

 

“ EBITDA” has the meaning set forth in the Securityholders’ Agreement.

 

“Employee Units” has the meaning set forth in Section 1(a) hereof.  The Employee
Units will continue to be Employee Units in the hands of any holder other than
the Employee (except for the Company and except for transferees in a public
sale) and, except as otherwise provided herein, each such other holder of the
Employee Units will succeed to all rights and obligations attributable to the
Employee as a holder of the Employee Units hereunder.  The Employee Units will
also include equity interests of the Company issued with respect to the Employee
Units by way of an equity split, dividend of equity or other recapitalization.

 

“Fair Market Value” shall be determined by the Board based on methods
consistently applied in good faith.  Upon such determination, the Company shall
promptly provide the Employee with notice of the Fair Market Value so determined
(the “Board Notice”).

 

“Financing Default” means any event of default or breach under the Credit
Agreement.

 

“Measurement Date” shall mean, for any Measurement Year, the date following the
end of such Measurement Year upon which the Company shall have received its
audited financial statements for such Measurement Year, beginning with the
Measurement Year ending February 28, 2005.

 

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Representative” means, with respect to the deceased Employee, the duly
appointed, qualified and acting personal representative (or personal
representatives collectively) of the estate of the deceased Employee (or portion
of such estate that includes Employee Units), whether such personal
representative holds the position of executor, administrator or other similar
position qualified to act on behalf of such estate.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal law then in force.

 

14

--------------------------------------------------------------------------------


 

“Securityholders’ Agreement” means the Securityholders’ Agreement dated      
July, 2004 between the Company and certain securityholders of the Company, as
amended, modified or supplemented from time to time.

 

“THL” means Thomas H. Lee Equity Fund V, L.P., a Delaware limited partnership,
and its Affiliates.

 

“Transfer” means the sale, transfer, assignment, pledge or other disposal
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law) of any Employee Units.

 

8.             General Provisions.

 

(a)           Severability.  The parties agree that each provision herein shall
be treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any other clauses of
this Agreement.  If any one or more provisions of this Agreement is held to be
invalid or unenforceable for any reason, including due to being overbroad in
scope activity, subject or otherwise: (i) this Agreement shall be considered
divisible; (ii) such provision shall be deemed inoperative to the extent it is
deemed invalid or unenforceable; and (iii) in all other respects this Agreement
shall remain full force and effect; provided, however, that if any such
provision maybe made valid or enforceable by limitation thereof, then such
provision shall be deemed to be so limited and shall be valid and/or enforceable
to the maximum extent permitted by applicable law.

 

(b)           Entire Agreement.  This Agreement and the Securityholders
Agreement constitute the entire agreement and understanding of the parties
hereto concerning the subject matter hereof and from and after the date of this
Agreement, this Agreement shall supersede any other prior negotiations,
discussions, writings, agreements or understandings, both written and oral,
between the parties with respect to such subject matter.

 

(c)           Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(d)           Successors and Assigns.

 

(i)             This Agreement is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee.  This
Agreement shall inure to the benefit of and shall be enforceable by the Employee
and the Employee’s legal representatives.

 

(ii)            This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

15

--------------------------------------------------------------------------------


 

(iii)           Nothing in this Agreement, express or implied, is intended to or
shall confer upon any person other than the parties hereto, and their respective
heirs, legal representatives, successors, and permitted assigns, any rights,
benefits, or remedies of any nature whatsoever under or by reason of this
Agreement.

 

(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of New York.

 

(f)            Remedies.  Each of the parties to this Agreement and any such
Person granted rights hereunder whether or not such Person is a signatory hereto
shall be entitled to enforce its rights under this Agreement specifically to
recover damages and costs (including reasonable attorney’s fees) for any breach
of any provision of this Agreement and to exercise all other rights existing in
its favor.  The parties hereto agree and acknowledge that money damages may not
be an adequate remedy for any breach of the provisions of this Agreement and
that any party and any such Person granted rights hereunder whether or not such
Person is a signatory hereto may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or other
injunctive relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Agreement.

 

(g)           Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Employee and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall be construed as a waiver of such provisions
or affect the validity, binding effect or enforceability of this Agreement or
any provision hereof.

 

(h)           Notices.  Any notice provided for in this Agreement must be in
writing and must be either personally delivered, transmitted via facsimile,
mailed by first class mail (postage prepaid and return receipt requested) or
sent by reputable overnight courier service (charges prepaid) to the recipient
at the address below indicated or at such other address or to the attention of
such other person as the recipient party has specified by prior written notice
to the sending party.  Notices will be deemed to have been given hereunder and
received when delivered personally, when received if transmitted via facsimile,
five (5) days after deposit in the U.S. mail and one (1) day after deposit with
a reputable overnight courier service.

 

If to the Company, to:

 

New Refco Group Ltd., LLC

c/o Refco Group Ltd., LLC

One World Financial Center

200 Liberty Street

New York, NY 10281

Attention:  Chief Financial Officer and General Counsel

 

16

--------------------------------------------------------------------------------


 

With a copy to:

 

Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02110

Attention:

Scott A. Schoen

 

Scott Jaeckel

 

George Taylor

 

If to the Employee, to the address set forth underneath the Employee’s name on
the signature pages hereto.

 

(i)            Business Days.  If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
for giving notice or taking action shall be automatically extended to the
business day immediately following such Saturday, Sunday or holiday.

 

(j)            Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement indefinitely.

 

(k)           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

(l)            Construction.  Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates.  The language used in this Agreement
shall be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(m)          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(n)           Nouns and Pronouns.  Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Unit
Agreement as of the date first written above.

 

 

NEW REFCO GROUP LTD, LLC

 

 

 

 

 

 

 

By:

/s/ PHILLIP R. BENNETT

 

 

Phillip R. Bennett

 

 

Chief Executive Officer and President

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

 

 

Gerald M. Sherer

 

Print Name

 

 

 

 

 

/s/ GERALD M. SHERER

 

Signature

 

 

 

 

 

Address:

333 Central Park West #81

 

 

 

New York, NY 10025

 

 

 

 

 

 

Number of Employee Units Received

 

 

 

690,000

 

--------------------------------------------------------------------------------
